


Exhibit 10(q)(q)

 

[g12693kq01i001.jpg]

 

GRANT AGREEMENT

 

Name:

Employee ID:

 

Grant Date:

 

 

 

Grant ID:

 

 

 

Amount:

 

 

 

Plan:

 

 

 

Vesting Schedule:

 

 

Restricted Stock Units

 

THIS GRANT AGREEMENT, as of the Grant Date noted above between HP Inc., a
Delaware Corporation (“Company”), and the employee named above (“Employee”), is
entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
restricted stock units representing hypothetical shares of the Company’s common
stock (“RSUs”), with each RSU equal in value to one share of the Company’s $0.01
par value common stock (“Share”), subject to the restrictions stated below and
in accordance with the terms and conditions of the plan named above (“Plan”), a
copy of which can be found on the Long-term Incentives website along with a copy
of the related prospectus.  The Plan and the related prospectus also can be
obtained by written or telephonic request to the Company Secretary.  Unless
otherwise defined in this Grant Agreement, any capitalized terms in this Grant
Agreement shall have the meaning ascribed to such terms in the Plan.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Restricted Stock Units.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the number of RSUs set forth above.

 

2.              Vesting Schedule.

 

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above, or if earlier, in accordance with Section 8 or 9,
below, except to the extent a severance plan applicable to the Employee provides
otherwise.  Unless the provisions of Section 8 or 9 apply, the Employee must
remain in the employ of the Company, any Subsidiary or Affiliate on a continuous
basis through the close of business on the applicable Vesting Date, as set forth
above, and the Employee must be in compliance with the requirements and
conditions provided for in the Plan and this Grant Agreement for the interest of
the Employee in the RSUs to become fully vested on that date.

 

3.              Benefit Upon Vesting.

 

Within 75 days of each Vesting Date set forth on the above vesting schedule or,
if earlier, a vesting event pursuant to Section 8 or 9 below, the Company shall
deliver or pay, as applicable, to the Employee (or the Employee’s guardian,
estate or beneficiary in the

 

1

--------------------------------------------------------------------------------


 

event of Section 8 or 9) Shares or a combination of cash and Shares, as the
Company determines in its sole discretion, with a value equal to:

 

(a)         the number of RSUs that have become vested as of such vesting date
or vesting event, as applicable, multiplied by the Fair Market Value of a Share
on the date on which such RSUs vested; plus

 

(b)         a dividend equivalent payment determined by:

 

(1)         Multiplying, separately, the number of RSUs that became vested as
determined in Section 3(a) by the dividend per Share on each dividend payment
date between the Grant Date and the applicable Vesting Date to determine the
dividend equivalent amount for each applicable dividend payment date;

 

(2)         dividing the amount determined in (1) above by the Fair Market Value
of a Share on the dividend payment date to determine the number of additional
whole and fractional RSUs to be credited to the Employee; and

 

(3)         multiplying the number of additional RSUs determined in (2) above by
the Fair Market Value of a Share on the Vesting Date to determine the aggregate
value of dividend equivalent payments for such vested RSUs;

 

provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2) above to be delivered in Shares results in a payment of a
fractional Share, such fractional Share shall be rounded up to the nearest whole
Share.

 

4.              Restrictions.

 

Except as otherwise provided for in this Grant Agreement, the RSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred.  The period
of time between the Grant Date and the date the RSUs become fully vested
pursuant to Section 2 is referred to herein as the “Restriction Period.”

 

5.              Custody of Restricted Stock Units.

 

The RSUs subject hereto shall be recorded in an account with the Plan broker in
the name of the Employee.  Upon termination of the Restriction Period, if the
Company determines, in its sole discretion, to deliver Shares pursuant to
Section 3 above, such Shares shall be released into the Employee’s account;
provided, however, that a portion of such Shares shall be surrendered in payment
of Tax-Related Items, as defined and in accordance with Section 11 below, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of Tax-Related Items.

 

6.              No Stockholder Rights.

 

RSUs represent hypothetical Shares.  The Employee shall not be entitled to any
of the rights or benefits generally accorded to stockholders until the Shares
are issued to the Employee pursuant to the terms of this Grant Agreement and the
Employee becomes a holder of record of the Shares following the vesting of the
RSUs.

 

7.              Termination of Employment.

 

Except as otherwise provided for in this Grant Agreement or in the Plan or as
otherwise determined by the Company in its sole discretion, if the Employee’s
employment with the Company, any Subsidiary or Affiliate is terminated at any
time for any reason prior to the lapse of the Restriction Period, all unvested
RSUs granted hereunder shall be forfeited by the Employee, except to the extent
a severance plan applicable to the Employee provides otherwise.

 

For purposes of this Grant Agreement, the Employee’s employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company, any Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee’s employment or service agreement, if
any) and will not be extended by any notice period (e.g., the Employee’s period
of employment or service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the employment laws in
the jurisdiction where the Employee is employed or retained or the terms of the
Employee’s employment or service agreement, if any).  The Committee shall have
the exclusive discretion to determine when the Employee’s employment or service
is terminated for purposes of this Grant Agreement (including whether the
Employee may still be considered to be providing service while on a leave of
absence).

 

8.              Disability of the Employee.

 

If the Employee’s employment is terminated prior to the end of the Restriction
Period by reason of the Employee’s total and permanent disability, all RSUs
shall immediately vest including any amounts for dividend equivalent payments on
RSUs that vest at termination subject to the condition that the Employee shall
have executed a current Agreement Regarding Confidential Information and
Proprietary Developments (“ARCIPD”) that is satisfactory to the Company, and
shall not have engaged in any conduct that creates a conflict of interest in the
opinion of the Company.

 

9.              Death of the Employee.

 

In the event of the Employee’s death prior to the end of the Restriction Period,
the Employee shall vest in a prorated number of RSUs equal to the total number
of RSUs, multiplied by a fraction equal to the number of completed calendar
months during which the Employee was employed during the Restriction Period,
divided by the number of months in the total Restriction Period, less any shares
that vested prior to termination, plus any dividend equivalent payments on such
vested RSUs.

 

2

--------------------------------------------------------------------------------


 

10.       Section 409A.

 

Payments made pursuant to the Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Code (“Section
409A”).  The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Grant Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, including any amendments or actions that would result in the
reduction of benefits payable under this Grant Agreement, as the Company
determines are necessary or appropriate to ensure that all RSUs are made in a
manner that qualifies for an exemption from, or complies with, Section 409A or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A: provided however, that the
Company makes no representations that the RSUs will be exempt from any penalties
that may apply under Section 409A and makes no undertaking to preclude Section
409A from applying to this RSU.  For the avoidance of doubt, the Employee hereby
acknowledges and agrees that the Company will have no liability to the Employee
or any other party if any amounts payable under this Grant Agreement are not
exempt from, or compliant with, Section 409A, or for any action taken by the
Company with respect thereto.  Any payments under this Grant Agreement, the
settlement of which is triggered by a “separation from service” (within the
meaning of Section 409A) of a “specified employee” (as defined under Section
409A), shall be made on a date that is the earlier of (a) the Employee’s death
or (b) the later of the specified settlement date and the date which is six
months after the date of the Employee’s separation from service.

 

11.       Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, fringe benefit tax, payroll tax, payment on account,
employer taxes or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to or otherwise recoverable
from the Employee by the Company and/or, if different, the Employee’s employer
(the “Employer”) whether incurred at grant, vesting, sale, prior to vesting or
at any other time (“Tax-Related Items”).  In the event that the Company or the
Employer (which, for purposes of this Section 11, shall include a former
employer) is required, allowed or permitted to withhold taxes as a result of the
RSUs or the Shares acquired pursuant to such RSUs, or due upon receipt of
dividend equivalent payments or dividends, the Employee shall surrender a
sufficient number of whole Shares, make a cash payment or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold such
taxes from Employee’s wages or other cash compensation paid to the Employee by
the Company and/or the Employer at the election of the Company, in its sole
discretion, or, if permissible under local law, the Company may sell or arrange
for the sale of Shares that Employee acquires as necessary to cover all
Tax-Related Items that the Company or the Employer has to withhold or that are
legally recoverable from the Employee (such as fringe benefit tax) at the time
the restrictions on the RSUs lapse, unless the Company, in its sole discretion,
has established alternative procedures for such payment. However, with respect
to any RSUs subject to Section 409A, the Employer shall limit the surrender of
Shares to the minimum number of Shares permitted to avoid a prohibited
acceleration under Section 409A. The Employee will receive a cash refund for any
fraction of a surrendered Share or Shares in excess of any and all Tax-Related
Items.  To the extent that any surrender of Shares or payment of cash or
alternative procedure for such payment is insufficient, the Employee authorizes
the Company, its Affiliates and Subsidiaries, which are qualified to deduct tax
at source, to deduct from the Employee’s compensation all Tax-Related Items. 
The Employee agrees to pay any Tax-Related Items that cannot be satisfied from
wages or other cash compensation, to the extent permitted by Applicable Law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Employee is deemed to have been issued the full
number of Shares subject to the vested RSUs, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Employee’s participation in the Plan.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of RSUs or dividend equivalents, including, but not limited to, the grant,
vesting or settlement of RSUs or dividend equivalents, the subsequent delivery
of Shares and/or cash upon settlement of such RSUs or the subsequent sale of any
Shares acquired pursuant to such RSUs and receipt of any dividends or dividend
equivalent payments; and (ii) notwithstanding Section 10, do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
RSUs and/or dividend equivalents to reduce or eliminate the Employee’s liability
for Tax-Related Items or to achieve any particular tax result.  Further, if the
Employee has become subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.  The Employee shall
pay the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold or account for as a result of the
Employee’s participation in the Plan or the Employee’s receipt of RSUs that
cannot be satisfied by the means previously described.  The Company may refuse
to deliver the benefit described in Section 3 if the Employee fails to comply
with the Employee’s obligations in connection with the Tax-Related Items.

 

(c)          In accepting the RSUs, the Employee consents and agrees that in the
event the RSUs or the dividend equivalents become subject to an employer tax
that is legally permitted to be recovered from the Employee, as may be
determined by the Company and/or the Employer at their sole discretion, and
whether or not the Employee’s employment with the Company

 

3

--------------------------------------------------------------------------------


 

and/or the Employer is continuing at the time such tax becomes recoverable, the
Employee will assume any liability for any such taxes that may be payable by the
Company and/or the Employer in connection with the RSUs and dividend
equivalents.  Further, by accepting the RSUs, the Employee agrees that the
Company and/or the Employer may collect any such taxes from the Employee by any
of the means set forth in this Section 11.  The Employee further agrees to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.

 

12.       Data Privacy Consent.

 

(a)         The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Grant Agreement and any other materials by
and among, as applicable, the Company, the Employer and its other Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan.

 

(b)         The Employee understands that the Company, the Employer and its
other Subsidiaries and Affiliates may hold certain personal information about
the Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company, details of all RSUs, options or any other
entitlement to shares of stock granted, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor (“Data”) for the exclusive
purpose of implementing, managing and administering the Plan.

 

(c)          The Employee understands that Data will be transferred to the
Company or one or more stock plan service providers as may be selected by the
Company from time to time, which is assisting the Company with the
implementation, administration and management of the Plan.  The Employee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than the Employee’s
country.  The Employee understands that if he or she resides outside the United
States, the Employee may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  The Employee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Employee’s participation in the
Plan.  The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan.  The Employee understands that if he or she resides outside the United
States, the Employee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.

 

(d)         Further, the Employee understands that he or she is providing the
consents herein on a purely voluntary basis.  If the Employee does not consent,
or if the Employee later seeks to revoke his or her consent, the Employee’s
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant RSUs or other equity awards to the Employee
or administer or maintain such awards.  Therefore, the Employee understands that
refusing or withdrawing the consent may affect the Employee’s ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.

 

13.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company’s website at www.hp.com.  The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

14.       Acknowledgment and Waiver.

 

By accepting this grant of RSUs, the Employee understands, acknowledges and
agrees that:

 

(a)         except as provided in Sections 8 and 9, the vesting of the RSUs is
earned only by continuing as an employee with the Company or one of its
Subsidiaries or Affiliates and that being hired and granted RSUs will not result
in the RSUs vesting;

 

(b)         this Grant Agreement and its incorporated documents reflect all
agreements on its subject matters and the Employee is not accepting this Grant
Agreement based on any promises, representations or inducements other than those
reflected in this Grant Agreement;

 

(c)          all good faith decisions and interpretations of the Committee
regarding the Plan and Awards granted under the Plan are binding, conclusive and
final;

 

(d)         the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;

 

4

--------------------------------------------------------------------------------


 

(e)          the grant of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs or other awards,
or benefits in lieu of RSUs, even if Shares or RSUs have been granted in the
past;

 

(f)           all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;

 

(g)          the Employee’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate the Employee’s employment relationship at any time
and it is expressly agreed and understood that employment is terminable at the
will of either party;

 

(h)         the Employee is voluntarily participating in the Plan;

 

(i)             RSUs and their resulting benefits are extraordinary items that
are outside the scope of the Employee’s employment contract, if any;

 

(j)            RSUs and their resulting benefits are not intended to replace any
pension rights or compensation;

 

(k)         RSUs and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(l)             unless otherwise agreed by the Company, the RSUs and their
resulting benefits are not granted as consideration for, or in connection with,
the service the Employee may provide as a director of a Subsidiary or Affiliate;

 

(m)     this grant of RSUs will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this grant of RSUs
will not be interpreted to form an employment contract with any Subsidiary or
Affiliate;

 

(n)         the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

 

(o)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of Employee’s employment
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or retained or the terms of the Employee’s employment or
service agreement, if any), and in consideration of the grant of the RSUs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company, the Employer or any other
Subsidiary or Affiliate and releases the Company, the Employer and any other
Subsidiary and Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;

 

(p)         the Company, the Employer or any other Subsidiary or Affiliate will
not be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States dollar that may affect the value of the
RSUs or any amounts due to the Employee pursuant to the settlement of the RSUs
or the subsequent sale of any Shares acquired upon settlement;

 

(q)         if the Company determines that the Employee has engaged in
misconduct prohibited by Applicable Law or any applicable policy of the Company,
as in effect from time to time, or the Company is required to make recovery from
the Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate, (i) recover from the Employee the proceeds
from RSUs vested up to three years prior to the Employee’s termination of
employment or any time thereafter, (ii) cancel the Employee’s outstanding RSUs,
and (iii) take any other action it deems to be required and appropriate; and

 

(r)            the delivery of any documents related to the Plan or Awards
granted under the Plan, including the Plan, this Grant Agreement, the Plan
prospectus and any reports of the Company generally provided to the Company’s
stockholders, may be made by electronic delivery.  Such means of electronic
delivery may include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via electronic mail or other such means of electronic delivery
specified by the Company.  The Employee may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Employee by
contacting the Company in writing in accordance with Section 17(k).  If the
attempted electronic delivery of any document fails, the Employee will be
provided with a paper copy of such document. The Employee may revoke his or her
consent to the electronic delivery of documents or may change the electronic
mail address to which such documents are to be delivered (if the Employee has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised electronic mail address in accordance with
Section 17(k).  The Employee is not required to consent to the electronic
delivery of documents.

 

15.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

5

--------------------------------------------------------------------------------


 

16.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Restriction Period and through the date the RSU
is to be granted or settled. If such separate documents are required by the
Company and the Employee does not accept them within 75 days of the Grant Date
or such other date as of which the Company shall require in its discretion, this
RSU shall be canceled and the Employee shall have no further rights under this
Grant Agreement.

 

17.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of RSUs and any
associated benefits hereunder, any transferee to whom such RSUs or benefits
shall have been transferred in violation of any of the provisions of this Grant
Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting.  Notwithstanding the foregoing,
nothing in the Plan or this Grant Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
the Employee under which an award properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to the Employee.  This
Grant Agreement is governed by the laws of the state of Delaware without regard
to its conflict of law provisions.

 

(d)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(e)          The provisions of this Grant Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(f)           Notwithstanding Section 17(e), the Company’s obligations under
this Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(g)          A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other Awardee.

 

(h)         The Employee acknowledges that, depending on his or her country, the
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Employee’s ability to acquire or sell Shares or
rights to Shares (e.g., RSUs) under the Plan during such times as the Employee
is considered to have “inside information” regarding the Company (as defined by
the laws in the Employee’s country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Employee is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

 

(i)             The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the RSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(j)            Any notice required or permitted hereunder to the Employee shall
be given in writing and shall be deemed effectively given upon delivery to the
Employee at the address then on file with the Company.

 

(k)         Any notice to be given under the terms of this Grant Agreement to
the Company will be addressed in care of Attn: Global Equity Administration at
HP Inc., 1501 Page Mill, Palo Alto, California 94304, USA.

 

(l)             The Employee acknowledges that there may be certain foreign
asset and/or account reporting requirements which may affect his or her ability
to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends or dividend equivalent
payments) in a brokerage or bank account outside the Employee’s country.  The
Employee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country.  The Employee also may be
required to repatriate sale proceeds or other funds received as a result of the
Employee’s participation in the Plan to his or her country through a designated
bank or broker within a certain time after receipt.  The Employee acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Employee is advised to consult his or her personal legal advisor for any
details.

 

6

--------------------------------------------------------------------------------


 

APPENDIX

 

HP INC. 2004 STOCK INCENTIVE PLAN, AS AMENDED

 

GRANT AGREEMENT FOR NON-U.S. EMPLOYEES

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Agreement or the Plan.

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Employee if the Employee resides and/or works in one of the
countries listed herein.  This Appendix is part of the Grant Agreement.

 

If the Employee is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which the Employee is currently
residing and/or working, or if the Employee transfers to another country after
the Grant Date, the Company shall, in its discretion, determine to what extent
the special terms and conditions contained herein shall be applicable to the
Employee.

 

This Appendix also includes information and notices regarding securities,
exchange control, tax and certain other issues of which the Employee should be
aware with respect to his or her participation in the Plan.  The information is
based on the securities, exchange control, tax and other laws in effect in the
respective countries as of September 2015.  Such laws are often complex and
change frequently.  As a result, the Company strongly recommends that the
Employee not rely on the information contained herein as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time the Employee vests in the
RSUs, receives Shares, a cash payment or a dividend equivalent payment upon
vesting, sells any Shares acquired under the Plan or receive dividends paid on
such Shares.  In addition, the information is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of any particular result.  Therefore, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s individual
situation.

 

If the Employee is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which the Employee is currently
residing and/or working, or if the Employee transfers to another country after
the Grant Date, the information contained herein may not be applicable to the
Employee in the same manner.

 

ALBANIA

 

Securities Notice

 

Securities approval is required for the resale of Shares in Albania for Albanian
residents.

 

ALGERIA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Algeria, the RSUs granted to Employees in Algeria shall be
settled in cash only, paid through local payroll (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.

 

ANGOLA

 

Securities Notice

 

The Plan is not an offer to the public in Angola. RSUs are granted only to
employees of the Company and its Subsidiaries and Affiliates.  Any securities
granted under the Plan are not negotiable in Angola.

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Angola, the RSUs granted to Employees in Angola shall be
settled in cash only (less any Tax-Related Items and/or fees) and do not provide
any right for the Employee to receive Shares.

 

Exchange Control Notice

 

All proceeds from the vesting of the RSUs and cash payment are required to be
repatriated to Angola.

 

ARGENTINA

 

Securities Notice

 

Shares of the Company are not publicly offered or listed on any stock exchange
in Argentina.  The offer is private and not subject to the supervision of any
Argentine governmental authority.

 

7

--------------------------------------------------------------------------------


 

Exchange Control Notice

 

If the Employee transfers proceeds realized under the Plan (e.g., from the sale
of Shares) into Argentina within ten days of receipt (i.e., the proceeds have
not been held in an offshore bank or brokerage account for at least ten days
prior to transfer), the Employee must deposit 30% of the proceeds into a
non-interest bearing account in Argentina for 365 days.  If the Employee has
satisfied the ten day holding obligation, the Argentine bank handling the
transaction may still request certain documentation in connection with the
Employee’s request to transfer proceeds into Argentina, including evidence of
the sale and proof that no funds were remitted out of Argentina to acquire the
Shares.  Please note that exchange control regulations in Argentina are subject
to frequent change.  The Employee should consult with his or her personal legal
advisor regarding any exchange control obligations he or she may have in
connection with his or her participation in the Plan.

 

Foreign Asset/Account Reporting Notice

 

Argentine residents must report any Shares acquired under the Plan and held by
the resident on December 31st of each year on their annual tax return for that
year.  Argentine residents should consult with their personal tax advisor to
determine their personal reporting obligations.

 

AUSTRALIA

 

Breach of Law.  Notwithstanding anything to the contrary in the Plan or the
Grant Agreement, the Employee will not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.  Further, the employer is under no obligation to seek or obtain
the approval of its stockholders in a general meeting for the purpose of
overcoming any such limitation or restriction.

 

Australian Offer Document

 

The Employee’s right to participate in the Plan and the RSUs granted under the
Plan are subject to the terms and conditions stated in the Offer Document, the
Plan, the Grant Agreement and this Appendix.  By accepting the RSUs, the
Employee acknowledges and confirms that he or she has reviewed these documents.

 

Securities Notice

 

If the Employee acquires Shares under the Plan and subsequently offers to sell
the Shares to a person or entity resident in Australia, such offer may be
subject to disclosure requirements under Australian law.  The Employee should
obtain legal advice regarding any applicable disclosure requirements prior to
making any such offer.

 

Exchange Control Notice

 

Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers.  If an Australian bank is assisting with
the transaction, the bank will file the report on behalf of the Employee.

 

AUSTRIA

 

Exchange Control Notice

 

If the Employee holds Shares acquired under the Plan outside of Austria, the
Employee will be required to submit reports to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the Shares as of any given
quarter exceeds €30,000,000; and (ii) on an annual basis if the value of the
Shares as of December 31 exceeds €5,000,000.  If quarterly reporting is
required, the reports must be filed by the fifteenth day of the month following
the last day of the respective quarter.  The deadline for filing the annual
report is January 31 of the following year.

 

If the Employee sells Shares or receives any cash dividends or dividend
equivalent payments, the Employee may have exchange control obligations if he or
she holds the cash proceeds outside of Austria.  If the transaction volume of
all the Employee’s accounts abroad exceeds €10,000,000, the Employee must report
the movements and balances of all accounts on a monthly basis, as of the last
day of the month, on or before the fifteenth day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).

 

Consumer Protection Notice

 

The Employee may be entitled to revoke the RSUs on the basis of the Austrian
Consumer Protection Act under the following conditions:

 

(i)        The revocation must be made within one week of the day the Employee
accepts the Grant Agreement.

 

(ii)     The revocation must be in written form to be valid.  It is sufficient
if the Employee returns the Grant Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Grant Agreement, provided the revocation is sent within the period
discussed above.

 

8

--------------------------------------------------------------------------------


 

AZERBAIJAN

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Azerbaijan, the RSUs granted to Employees in Azerbaijan shall
be settled in cash only (less any Tax-Related Items and/or fees) and do not
provide any right for the Employee to receive Shares.

 

BAHRAIN

 

There are no country-specific provisions.

 

BANGLADESH

 

Securities Law Notice

 

The RSUs shall not be publicly offered or listed on any stock exchange in
Bangladesh.  The offer is intended to be private and the Grant Agreement does
not constitute a prospectus for purposes of the 1969 Securities and Exchange
Ordinance, as amended.

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Bangladesh, the RSUs granted to Employees in Bangladesh shall
be settled in cash only (less any Tax-Related Items and/or fees) and do not
provide any right for the Employee to receive Shares.

 

BELARUS

 

Exchange Control Notice

 

The Employee should obtain a permit from the National Bank of Belarus (“National
Bank”) prior to acquiring Shares upon vesting of the RSUs.  To obtain the
permit, it is necessary to submit certain documents to the National Bank, likely
including: (i) an application in a prescribed form; (ii) a copy of a personal
identification document (e.g., passport); (iii) information on the Shares to be
acquired (e.g., type, number, par value, name of the issuer); and (iv) a copy of
the Grant Agreement.  The Employee understands that if he or she fails to obtain
a National Bank permit prior to vesting, the Employee may be subject to an
administrative fine.

 

Please note that exchange control regulations in Belarus are subject to change. 
The Employee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Employee may have prior to acquiring
Shares or receiving proceeds under the Plan.  The Employee is responsible for
ensuring compliance with all exchange control laws in Belarus.

 

BELGIUM

 

Foreign Asset/Account Reporting Notice

 

The Employee is required to report any bank accounts opened and maintained
outside of Belgium on his or her annual tax return.  In a separate report, the
Employee may be required to provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which any such account was opened).  This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des
crédits caption. The Employee should consult with his or her personal tax
advisor to determine his or her personal reporting obligations.

 

BOSNIA AND HERZEGOVINA

 

There are no country-specific provisions.

 

BOTSWANA

 

There are no country-specific provisions.

 

BRAZIL

 

Exchange Control Notice

 

The Employee is required to prepare and submit a declaration of assets and
rights held outside of Brazil to the Central Bank on an annual basis.  The
assets and rights that must be reported include Shares issued under the Plan. 
However, if the Employee holds assets or rights valued at less than US$100,000,
the Employee will not be required to submit a declaration. If such amount
exceeds US$100,000,000, the referred declaration is required quarterly.

 

9

--------------------------------------------------------------------------------


 

Intent to Comply with Law

 

By accepting the RSUs, the Employee acknowledges his or her agreement to comply
with applicable Brazilian laws and to report and pay any and all applicable
taxes associated with the vesting of the RSUs, the sale of any Shares acquired
upon vesting of the RSUs and the receipt of any dividends or dividend
equivalents.

 

Tax on Financial Transaction (IOF)

 

If the Employee repatriates the proceeds from the sale of Shares and any cash
dividends into Brazil and converts the funds into local currency, he or she will
be subject to the Tax on Financial Transactions.

 

Labor Law Acknowledgment

 

This provision supplements Section 14 of the Grant Agreement:

 

By accepting this grant of RSUs, the Employee understands, acknowledges and
agrees that:, for all legal purposes: (i) the benefits provided to the Employee
under the Plan are unrelated to his or her employment; (ii) the Plan is not a
part of the terms and conditions of the Employee’s employment; and (iii) the
income from the RSUs, if any, is not part of the Employee’s remuneration from
employment.

 

BULGARIA

 

Exchange Control Notice

 

If the Employee receives a payment related to the Plan in Bulgaria in excess of
BGN100,000 (or its equivalent in another currency, e.g., U.S. dollars), the
Employee is required to submit a form with information regarding the source of
the income to the bank receiving such payment (for statistical purposes) upon
transfer or within 30 days of receipt.  The Employee should contact his or her
bank in Bulgaria for additional information regarding this requirement.

 

CANADA

 

Payout of RSUs in Shares Only

 

Pursuant to its discretion under Section 2(ii) of the Plan, with respect to all
Employees residing in Canada, the Company will convert all vested RSUs only into
an equivalent number of Shares.  Employees residing in Canada (or in the event
of death, such Employee’s legal representative or estate) will not receive an
equivalent or fractional Share cash payment with respect to vested RSUs.

 

Data Privacy

 

The following provision supplements Section 12 of the Grant Agreement:

 

The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Employee further authorizes the Company and any Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors.  The Employee further authorizes the Company and any Subsidiary or
Affiliate to record such information and to keep such information in the
Employee’s employee file.

 

Termination of Employment

 

The following provision replaces the second paragraph of Section 7 of the Grant
Agreement:

 

For purposes of this Grant Agreement, the Employee’s employment or service will
be considered terminated as of the earlier of: (a) the date on which the
Employee’s employment is terminated; (b) the date the Employee receives notice
of termination of employment from the Employer; or (c) the date on which the
Employee is no longer actively employed by or actively providing services,
regardless of any notice period or period of pay in lieu of such notice required
under Applicable Law (including, but not limited to, statutory law, regulatory
law and/or common law).  The Committee shall have the exclusive discretion to
determine when the Employee’s employment or service is terminated for purposes
of this Grant Agreement (including whether the Employee may still be considered
to be providing service while on a leave of absence).

 

Foreign Asset/Account Reporting Notice.

 

If the total value of the Employee’s foreign property exceeds C$100,000 at any
time during the year, the Employee must report all of his or her foreign
property on Form T1135 (Foreign Income Verification Statement) by April 30 of
the following year.  Foreign property includes Shares acquired under the Plan
and may include the RSUs.  The RSUs must be reported—generally at a nil cost—if
the $100,000 cost threshold is exceeded because of other foreign property the
Employee holds.  If Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares.  The ACB would normally equal the fair market
value of the Shares at vesting, but if the Employee owns other shares, this ACB
may have to be averaged with the ACB of the other shares.  The Employee should
speak with a personal tax advisor to determine the scope of foreign property
that must be considered for purposes of this requirement.

 

Securities Law Notice

 

The Employee is permitted to sell Shares acquired in settlement of the RSUs
through the designated broker appointed under the Plan provided the resale of
Shares acquired in settlement of the RSUs takes place outside of Canada through
facilities of a stock exchange on which the Shares are listed.  The Shares are
currently listed on the New York Stock Exchange in the United States under the
ticker symbol “HPQ”.

 

10

--------------------------------------------------------------------------------

 

The following provisions will also apply to Employees who are resident in
Quebec:

 

Consent to Receive Information in English

 

The parties acknowledge that it is their express wish that the Grant Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention
(«Grant Agreement»), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.

 

Plan Document Acknowledgment

 

In accepting the grant of RSUs, the Employee acknowledges that he or she has
received a copy of the Plan, has reviewed the Plan and the Grant Agreement in
their entirety and fully understands and accepts all provisions of the Plan and
the Grant Agreement.

 

CHILE

 

Securities Law Notice.

 

The offer of RSUs constitutes an offering of securities in Chile subject to
General Ruling N° 345 (“NCG 345”) of the Chilean Superintendence of Securities
and Insurance (“SVS”).  This offer refers to securities not registered at the
securities registry or at the foreign securities registry of the SVS, and
therefore, such securities are not subject to oversight of the SVS.  Given that
that the RSUs are not registered in Chile, the Company is not required to
provide public information about the RSUs or shares of common stock in Chile. 
Unless the securities offered are registered with the SVS, a public offering of
such securities cannot be made in Chile, unless the offer complies with the
conditions set forth in NCG 345.

 

Información bajo la Ley de Mercado de Valores

 

Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye uno oferta
sujeta a la norma de carácter general N°345 (“NCG 345”) de la superintendenceia
de valores y seguros de Chile (“SVS”).  Esta oferta versa sobre valores no
inscritos en el registro de valores o en el registro de valores extranjeros que
lleva la SVS, por lo que tales valores no están sujetos a la fiscalización de
ésta.  Por tratarse los RSU de valores no inscritos en Chile no existe la
obligación por parte del emisor de entregar en Chile información pública
respecto de los RSU o de las acciones.  Estos valores no podrán ser objecto de
oferta pública respecto de los RSUs o de las acciones.  Estos valores no podrán
ser objeto de oferta pública en Chile mientras no sean inscritos en el registro
de valores correspondiente, a menos que la oferta cumpla con las condiciones
establecidas en la NCG 345.

 

Exchange Control Notice.

 

The Employee is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends or dividend equivalents.  However, if the
Employee decides to repatriate such funds, the Employee must do so through the
Formal Exchange Market if the amount of the funds exceeds US$10,000.  In such
case, the Employee must report the payment to the commercial bank or registered
foreign exchange office receiving the funds.

 

The Employee is responsible for complying with foreign exchange requirements in
Chile.  For general information purposes, as of the date hereof, the Employee’s
aggregate investments held outside of Chile exceed US$5,000,000 (including the
Shares and any other cash proceeds obtained under the Plan), the Employee must
report the investments annually to the Central Bank.  Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations must be used to file this report.  Please
note that exchange control regulations in Chile are subject to change.  The
Employee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Employee may have prior to vesting in the
RSUs, receiving proceeds from the sale of Shares acquired upon vesting of the
RSUs or cash dividends or dividend equivalents.

 

Foreign Asset/Account Reporting Notice

 

The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding:  (i) the taxes paid abroad which they will use
as a credit against Chilean income taxes and (ii) the results of foreign
investments.  These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before June 30 of
each year.  The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Foreign Source Income” and Tax Form 1851
“Annual Sworn Statement Regarding Investments Held Abroad.”  If the Employee is
not a Chilean citizen and has been a resident in Chile for less than three
years, the Employee is exempt from the requirement to file Tax Form 1853.  These
statements must be submitted electronically through the CIRS website: 
www.sii.cl.

 

CHINA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to
exchange control restrictions in People’s Republic of China (the “PRC”), the
RSUs granted to Employees in China shall be settled in cash only (less any
Tax-Related Items and/or fees) and do not provide any right for the Employee to
receive Shares.

 

11

--------------------------------------------------------------------------------


 

Exchange Control

 

The following terms and conditions will apply to Employees who are subject to
exchange control restrictions and regulations in the PRC, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Company in its sole discretion:

 

The Employee understands and agrees that, pursuant to local exchange control
requirements, the Employee will not be permitted to vest in an RSU or be issued
any Shares under the Plan unless or until the Company, its Subsidiary or the
Employer in the PRC has obtained an approval from SAFE for the Plan.

 

The Employee further understands and agrees that, pursuant to local exchange
control requirements, the Employee will be required to immediately repatriate
any cash payments or proceeds obtained with respect to participation in the Plan
to the PRC.  The Employee further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company, any Parent or Subsidiary, or the
Employer, and the Employee hereby consents and agrees that any payment or
proceeds may be transferred to such special account prior to being delivered to
the Employee.

 

Any payment or proceeds may be paid to the Employee in U.S. dollars or local
currency at the Company’s discretion.  If the payments or proceeds are paid to
the Employee in U.S. dollars, the Employee will be required to set up a U.S.
dollar bank account in the PRC so that the payments or proceeds may be deposited
into this account.  If the payments or proceeds are paid to the Employee in
local currency, the Company is under no obligation to secure any particular
exchange conversion rate and the Company may face delays in converting the
payments or proceeds to local currency due to exchange control restrictions.

 

The Employee further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.

 

COLOMBIA

 

Labor Law Acknowledgement

 

The following provision supplements Section 14 of the Grant Agreement:

 

The Employee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Employee’s “salary” for any legal purpose.

 

Exchange Control Notice

 

If the Employee holds investments outside Colombia (including Shares the
Employee acquires under the Plan) and the aggregate value of such investments is
US$500,000 or more as of December 31 of any year, the Employee will be required
to register such investments with the Central Bank (Banco de la República) as
foreign investments held abroad.  Upon the subsequent sale or other disposition
of any previously-registered investments, the Employee is not required to
repatriate the sale proceeds to Colombia. However, the Employee must cancel the
registration with the Central Bank by no later than March 31 of the year
following the year in which such sale or disposition occurred.  The Employee may
be subject to fines if they fail to cancel such registration.

 

CONGO (BRAZZAVILLE)

 

Exchange Control Notice

 

All proceeds from the vesting of RSUs, the sale of Shares and any cash dividends
or dividend equivalents are required to be repatriated to Congo (Brazzaville).

 

COSTA RICA

 

There are no country-specific provisions.

 

CROATIA

 

Exchange Control Notice

 

The Employee must report any foreign investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes and
obtain prior approval of the Croatian National Bank for bank accounts opened
abroad.  However, because exchange control regulations may change without
notice, the Employee should consult with his or her personal legal advisor to
ensure compliance with current regulations.  It is the Employee’s responsibility
to comply with Croatian exchange control laws.

 

CZECH REPUBLIC

 

Exchange Control Notice

 

Upon request of the Czech National Bank (“CNB”), the Employee may need to
fulfill certain notification duties when he or she acquires Shares upon vesting
of the RSUs and the opening and maintenance of a foreign account.  Even in the
absence of a request from the

 

12

--------------------------------------------------------------------------------


 

CNB, the Employee may need to report foreign direct investments with a value of
CZK2,500,000 or more in the aggregate and/or other foreign financial assets with
a value of CZK200,000,000 or more.  However, because exchange control
regulations change frequently and without notice, the Employee should consult
with his or her personal legal advisor prior to the vesting of the RSUs and the
sale of Shares to ensure compliance with current regulations.  It is the
Employee’s responsibility to comply with any applicable Czech exchange control
laws.

 

DENMARK

 

Danish Stock Option Act

 

By participating in the Plan, the Employee acknowledges that he or she received
an Employer Statement translated into Danish, which is being provided to comply
with the Danish Stock Option Act.  To the extent more favorable to the Employee,
the terms set forth in the Employer Statement will apply to the Employee’s
participation in the Plan.

 

Foreign Asset/Account Reporting Notice

 

The Employee understands that if he or she establishes an account holding Shares
or an account holding cash outside of Denmark, they must report the account to
the Danish Tax Administration.  The form which should be used in this respect
can be obtained from a local bank.  (These obligations are separate from and in
addition to the obligations described below.)

 

Securities/Tax Reporting Notice

 

If the Employee holds Shares acquired under the Plan in a brokerage account with
a broker or bank outside of Denmark, the Employee is required to inform the
Danish Tax Administration about the account.  For this purpose, the Employee
must file a Form V (Erklaering V) with the Danish Tax Administration.  The Form
V must be signed both by the Employee and by the applicable broker or bank where
the account is held, unless an exemption from the broker/bank signature
requirement is obtained from the Danish Tax Administration.  It is possible to
seek an exemption on the Form V, and it is strongly recommended that it be done
at the time the Form V is submitted.  The Employee understands that by signing
the Form V, the broker or bank (to the extent the exemption is not obtained) and
the Employee undertake to forward information to the Danish Tax Administration
concerning the Shares in the account without further request each year.  In the
event that an exemption is not obtained and the applicable broker or bank with
which the account is held does not wish to, or pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the
Employee acknowledges that he or she is solely responsible for providing certain
details regarding the foreign brokerage account and Shares deposited therein to
the Danish Tax Administration as part of the Employee’s annual income tax
return.  By signing the Form V, the Employee authorizes the Danish Tax
Administration to examine the account.  A sample of Form K can be found at the
following website:  www.skat.dk.

 

In addition, the Employee acknowledges that if he or she opens a brokerage
account (or a deposit account with a U.S. bank) for the purpose of holding cash
outside Denmark, the Employee is also required to inform the Danish Tax
Administration of this account.  To do so, the Employee must file a Form K
(Erklaering K) with the Danish Tax Administration.  The Form K must be signed
both the Employee and by the applicable broker or bank where the account is
held, unless an exemption from the broker/bank signature requirement is obtained
from the Danish Tax Administration.  It is possible to seek an exemption on the
Form K, and it is strongly recommended that it be done at the time the Form V is
submitted.  The Employee understands that by signing the Form K, the broker or
bank (to the extent the exemption is not obtained) and the Employee undertake an
obligation to forward information to the Danish Tax Administration concerning
the content of the account without further request each year.  In the event that
an exemption is not obtained and the applicable broker or bank with which the
account is held, does not wish to, or pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Employee
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of the Employee’s annual income tax return.  The Employee understands
that, by signing the Form K, the Employee authorizes the Danish Tax
Administration to examine the account.  A sample of Form K can be found at the
following website:  www.skat.dk.

 

ECUADOR

 

There are no country-specific provisions.

 

EGYPT

 

Exchange Control Notice

 

If the Employee transfers funds into Egypt in connection with the remittance of
proceeds from the vesting of RSUs, sale of Shares or the receipt of any
dividends or dividend equivalent payments, the Employee is required to transfer
the funds through a bank registered in Egypt.

 

FINLAND

 

There are no country-specific provisions.

 

13

--------------------------------------------------------------------------------


 

FRANCE

 

Language Consent

 

By accepting the grant of the RSUs, the Employee confirms having read and
understood the Plan and the Grant Agreement, which were provided in English
language.  The Employee accepts the terms of those documents accordingly.

 

Consentement Relatif à la Langue Utilisée

 

En acceptant cette attribution d’actions gratuites, l’Employé confirme avoir lu
et compris le Plan et le Contrat d’Attribution qui m’ont été transmis en langue
anglaise. L’Employé accepte les termes et conditions incluses dans ces documents
en connaissance de cause.

 

Foreign Asset/Account Reporting Information

 

The Employee is required to report all foreign accounts (whether open, current
or closed) to the French tax authorities when filing his or her annual tax
return.  The Employee should consult his or her personal advisor to ensure
compliance with applicable reporting obligations.

 

GERMANY

 

Exchange Control Notice

 

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank.  If the Employee receives a cross-border payment in excess
of €12,500 (e.g., proceeds from the sale of Shares acquired under the Plan), he
or she must report the payment to German Federal Bank electronically using the
“General Statistics Reporting Portal” available via the Bank’s website
(www.bundesbank.de).  The Employee should file the report by the fifth day of
the month following the month in which the payment is made.

 

GHANA

 

There are no country-specific provisions.

 

GREECE

 

There are no country-specific provisions.

 

GUATEMALA

 

Language Consent

 

By participating in the Plan, the Employee acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan and the Grant Agreement.

 

HONG KONG

 

Securities Warning

 

The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. The Employee is advised to exercise caution in relation to the
offer. If the Employee is in any doubt about any of the contents of this
document, he or she should obtain independent professional advice.  The RSUs and
Shares acquired upon vesting of the RSUs do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Company or any Subsidiary or Affiliate.  The Plan, the Grant Agreement and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The RSUs
are intended only for the personal use of each eligible employee of the Company
or any Subsidiary or Affiliate and may not be distributed to any other person.

 

Sale Restriction

 

Any Shares received at vesting are accepted as a personal investment. 
Notwithstanding anything contrary in the Grant Agreement or the Plan, in the
event the RSUs vest and Shares are issued to the Employee or his or her legal
representatives or estate within six months of the Grant Date, the Employee
agrees that the Employee or his or her legal representatives or estate will not
offer to the public or otherwise dispose of any Shares acquired prior to the
six-month anniversary of the Grant Date.

 

Payout of RSUs in Shares Only

 

Pursuant to its discretion under Section 2(ii) of the Plan, with respect to all
Employees residing in Hong Kong, the Company will convert all vested RSUs only
into an equivalent number of Shares.  The Employees residing in Hong Kong (or in
the event of death, the Employee’s legal representative or estate) will not
receive an equivalent cash payment with respect to vested RSUs.

 

14

--------------------------------------------------------------------------------


 

Nature of Scheme

 

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

 

HUNGARY

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Hungary, the RSUs granted to Employees in Hungary shall be
settled in cash only (less any Tax-Related Items or other withholding
obligations set forth in Section 11 of the Grant Agreement in accordance with
Applicable Law and/or fees) and do not provide any right for the Employee to
receive Shares.

 

INDIA

 

Exchange Control Notice

 

The Employee understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan and any dividend equivalent
payment within 90 days of receipt, and any cash dividends within 180 days of
receipt.  The Employee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the Employee deposits the foreign currency.  The
Employee should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.

 

Foreign Asset/Account Reporting Notice

 

Indian residents are required to declare any foreign bank accounts and any
foreign financial assets (including Shares held outside of India) in their
annual tax return.  Indian residents should consult with their personal tax
advisor to determine their personal reporting obligations.

 

INDONESIA

 

Exchange Control Notice

 

Indonesian residents must provide the Bank of Indonesia with information on
foreign exchange activities on an online monthly report no later than the
fifteenth day of the following month of the activity. In addition, if the
Employee remits funds into Indonesia (e.g., proceeds from the sale of Shares),
the Indonesian bank through which the transaction is made will submit a report
of the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of US$10,000 or more, a more detailed description of the
transaction must be included in the report and the Employee may be required to
provide information about the transaction (e.g., the relationship between the
Employee and the transferor of the funds, the source of the funds, etc.) to the
bank in order for the bank to complete the report.

 

IRELAND

 

Director Reporting Notice

 

If the Employee is a director, shadow director(1) or secretary of an Irish
Subsidiary or Affiliate whose interests meet or exceed 1% of the Company’s
voting rights, pursuant to Section 53 of the Irish Company Act 1990, the
Employee must notify the Irish Subsidiary or Affiliate in writing within five
business days of receiving or disposing of an interest in the Company (e.g.,
RSUs, Shares, etc.), or within five business days of becoming aware of the event
giving rise to the notification requirement, or within five business days of
becoming a director, shadow director or secretary if such an interest exists at
that time.  This notification requirement also applies with respect to the
interests of a spouse or minor children, whose interests will be attributed to
the director, shadow director or secretary.

 

ISRAEL

 

Israeli Sub-Plan

 

The RSUs are granted to the Employee pursuant to the Israeli Sub-Plan to the HP
Inc. Second Amended and Restated 2004 Stock Incentive Plan (the “Israeli
Sub-Plan”), and are subject to the terms and conditions stated in the Israeli
Sub-Plan, the Plan and the Grant Agreement, including this Appendix. By
accepting the RSUs, the Employee acknowledges and agrees to be bound by the
terms of the Israeli Sub-Plan.  The Israeli Sub-Plan is incorporated herein by
reference and references to the Plan include the Israeli Sub-Plan.

 

The RSUs and Shares issued upon vesting of such RSUs are intended to qualify for
the tax treatment available in Israel pursuant to the provisions of the “capital
gain route” under Section 102 of the Israeli Tax Ordinance (“Section 102”),
including the provisions of the Income Tax (Tax Abatement on the Grant of Shares
to Employees) Regulations 2003 (the “Regulations”), and any tax ruling or

 

--------------------------------------------------------------------------------

(1)  A shadow director is an individual who is not on the board of directors of
the Company or the Irish Subsidiary or Affiliate but who has sufficient control
so that the board of directors of the Company or the Irish Subsidiary or
Affiliate, as applicable, acts in accordance with the directions and
instructions of the individual.

 

15

--------------------------------------------------------------------------------


 

agreement obtained by the Company or the Employer with regard to the Plan.  It
is clarified that in order to qualify for the “capital gains route,” the RSUs
may be settled only in Shares.

 

Custody of RSUs

 

The following provisions replace Section 5 of the Grant Agreement:

 

5.              Custody of Restricted Stock Units.

 

(a)  The RSUs subject hereto shall be held in trust by Tamir Fishman, as trustee
(the “Trustee”) and further recorded in a restricted book entry account in the
name of the Employee.  Each RSU will be deemed granted on the date stated above,
provided that (i) the Company has provided a copy of this Agreement to the
Trustee and (ii) the Employee has signed all documents required pursuant to
Applicable Law and under the Plan. Upon completion of the Restriction Period,
Shares issued pursuant to Section 3 above shall be deposited with the Trustee
(as further detailed below) in lieu of the RSUs previously held by the Trustee;
provided, however, that a portion of such Shares may be surrendered in payment
of any Tax-Related in accordance with Section 11 of this Grant Agreement, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of such taxes.

 

(b) Without derogating from the above, the Shares shall further be held in
accordance with the undertakings of the Company and the Trustee, under a Trust
Agreement in accordance with Section 102(b)(2) of the Israeli Tax Ordinance. 
Under the conditions of Section 102(b)(2), the RSUs and the Shares may be issued
to the Employee only through the Trustee.  To receive the tax treatment provided
for in Section 102(b)(2), the RSUs and the Shares must be issued to the Trustee
for a period of no less than 24 months from their Grant Date and deposit with
the Trustee (the “Lock-Up Period”). In order for the tax benefits of Section
102(b)(2) to apply, as long as the RSUs are held by the Trustee, the RSUs or the
underlying Shares may not be sold, transferred, assigned, pledged or mortgaged
(other than through a transfer by will or by operation of law), nor may they be
the subject of an attachment or security interest, and no power of attorney or
transfer deed shall be given in respect thereof prior to the payment of the tax
liability.  Upon the conclusion of the Lock-Up Period the Trustee may release
the Shares issued hereunder to the Employee only after (i) the receipt by the
Trustee of an acknowledgment from the Israeli Income Tax Authority that the
Employee has paid all applicable tax due pursuant to the Israeli Tax Ordinance
and Section 102, or (ii) the Trustee withholds any applicable tax due pursuant
to the Israeli Tax Ordinance and Section 102.  Notwithstanding the foregoing, in
the event the Employee shall elect to release the Shares prior to the conclusion
of the Lock-up Period, the sanctions under Section 102 shall apply to and shall
be borne solely by the Employee.

 

(c)  The Employee understands that in the event of a distribution of rights,
including an issuance of stock dividend or bonus shares, in connection with the
RSU (the “Additional Rights”), all such Additional Rights shall be deposited
with and/or issued to the Trustee for the benefit of the Employee, and shall
also be subject to the provisions of Section 102(b)(2). The Lock-Up Period for
such Additional Rights shall be measured from the commencement of the Lock-Up
Period of the RSU to be issued hereunder, from which the Additional Rights were
declared or distributed.

 

Death of the Employee

 

The following provision supplements Section 9 of the Grant Agreement:

 

As long as the Shares are held by the Trustee for the benefit of the Employee,
all rights of the Employee over the Shares cannot be transferred, assigned,
pledged or mortgaged, other than by will or laws of descent and distribution.

 

*                                        
*                                        
*                                        
*                                         *

 

TO BE SIGNED BY THE ISRAELI EMPLOYEE WITH A COPY RETURNED TO PAYROLL
ADMINISTRATION:

 

I have read and understood this Grant Agreement, including this Appendix.  I
understand that the rights granted and the Shares issued to me under this Grant
Agreement are subject to the terms and provisions of Section 102(b)(2) of the
Israeli Tax Ordinance and its related rules and regulations and I hereby accept
such rights and Shares subject to such terms and provisions.  I acknowledge that
my holding, sale and transfer of the Shares and/or any Additional Rights is
therefore subject to various restrictions and limitations that are imposed by
such Section and its related rules and regulations, of which I am aware and with
which I agree to comply.

 

Signed by:

 

 

 

 

Date:

 

 

 

ITALY

 

Plan Document Acknowledgment

 

The Employee acknowledges having read and specifically and expressly approves
the following sections of the Grant Agreement: Section 2 (“Vesting Schedule”),
Section 4 (“Restrictions”), Section 5 (“Custody of Restricted Stock Units”),
Section 11 (“Taxes”), Section 13 (“Plan Information”), Section 14
(“Acknowledgment and Waiver”), Section 15 (“No Advice Regarding Grant”), Section
17(k) and (l) (“Notices”), Section 17(d) (“Language”), Section 17(i)
(“Appendix), Section 17(j) (“Imposition of Other Requirements”) and the Data
Privacy Notice below.

 

16

--------------------------------------------------------------------------------


 

Data Privacy Notice

 

Notwithstanding Section 12 or any other provision of the Grant Agreement, the
Employee agrees that the following shall apply with regard to data privacy in
Italy:

 

The Employee understands that the Employer, the Company and any of its other
Subsidiaries and Affiliates may collect, use, transfer and hold certain personal
information about the Employee, including, the Employee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of the award of RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the Employee’s
favor (“Data”), for the exclusive purpose of managing and administering the
Plan.

 

The Employee also understands that providing the Company with the Data is
necessary for the performance of the Plan and without such Data it would be
impossible for the Company to perform its contractual obligations and may affect
the Employee’s ability to participate in the Plan.  The Controller of personal
data processing is HP Inc., with registered offices at 1501 Page Mill, Palo
Alto, California 94304, USA, and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is [Insert Name of Italian Representative Entity]
with registered offices at [Insert Address].  The Employee understands that Data
will not be publicized, but it may be transferred to Merrill Lynch or other
third parties, banks, other financial institutions or brokers involved in the
management and administration of the Plan.  The Employee further understands
that the Company and/or its Subsidiaries and Affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
that the Company and/or its Subsidiaries and Affiliates may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
Merrill Lynch or another third party with whom the Employee may elect to deposit
any Shares acquired under the Plan.  Such recipients may receive, possess, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan.  The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the U.S. or Asia.  Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.

 

The Employee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Union, as herein specified and pursuant to
Applicable Laws and regulations, does not require the Employee’s consent thereto
as the processing is necessary to performance of contractual obligations related
to implementation, administration and management of the Plan.  The Employee
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
the Employee has the right to, including but not limited to, access, delete,
update, ask for rectification of Data and estop, for legitimate reasons, the
Data processing.  Furthermore, the Employee is aware that Data will not be used
for direct marketing purposes.  In addition, the Data provided can be reviewed
and questions or complaints can be addressed by contacting the Employee’s local
human resources department.

 

Foreign Asset / Account Tax Reporting Notice

 

Italian residents who, at any time during the fiscal year, hold foreign
financial assets (such as cash, Shares) which may generate income taxable in
Italy are required to report such assets on their annual tax returns or on a
special form if no tax return is due.  The same reporting duties apply to
Italian residents who are beneficial owners of the foreign financial assets
pursuant to Italian money laundering provisions, even if they do not directly
hold the foreign asset abroad.  The Employee is advised to consult his or her
personal legal advisor to ensure compliance with applicable reporting
requirements.

 

Foreign Asset Tax Information

 

The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax.  The taxable amount will be the fair market
value of the financial assets (e.g., Shares) assessed at the end of the calendar
year.

 

JAPAN

 

Foreign Asset/Account Reporting Notice

 

The Employee will be required to report details of any assets held outside of
Japan as of December 31 (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000. 
Such report will be due by March 15 each year.  The Employee should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to the Employee and whether the Employee will be required to report details of
any outstanding RSUs, Shares or cash held by the Employee in the report.

 

17

--------------------------------------------------------------------------------


 

KAZAKHSTAN

 

Securities Law Notice.

 

This offer is addressed only to certain eligible employees resident in
Kazakhstan with resect to rights to Shares or their cash equivalent).  As of the
date hereof, the Shares on the New York Stock Exchange under the ticker symbol
“HPQ.”  The Grant Agreement has not been approved, nor does it need to be
approved, by the National Bank of Kazakhstan.  The Grant Agreement is intended
only for the Employee and is not for general circulation in the Republic of
Kazakhstan

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Kazakhstan, the RSUs granted to Employees in Kazakhstan shall
be settled in cash only (less any Tax-Related Items and/or fees) and do not
provide any right for the Employee to receive Shares.

 

Exchange Control Notice

 

No exchange formalities should apply to the Employee’s participation in the Plan
as no consideration will be paid for the RSUs.  However, prior to the RSUs
vesting the Employee should confirm his or her applicable exchange control
obligations with his or her personal advisor.

 

KENYA

 

There are no country-specific provisions.

 

KOREA

 

Exchange Control Notice

 

If the Employee receives US$500,000 or more from the sale of Shares or the
receipt of dividends or dividend equivalent payments in a single transaction,
Korean exchange control laws require the Employee repatriate the proceeds to
Korea within 18 months of receipt.

 

Foreign Asset/Account Reporting Notice

 

Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries to the Korean tax
authority and file a report with respect to such accounts if the value of such
accounts exceeds KRW 1 billion (or an equivalent amount in foreign currency). 
The Employee should consult with his or her personal tax advisor for additional
information about this reporting obligation.

 

KUWAIT

 

Securities Law Notice

 

The Plan does not constitute the marketing or offering of securities in Kuwait
pursuant to Law No. 7 of 2010 (establishing the Capital Markets Authority) and
its implementing regulations.  Offerings under the Plan are being made only to
eligible employees of the Company or any Subsidiary or Affiliate.

 

LATVIA

 

There are no country-specific provisions.

 

LEBANON

 

Securities Law Notification

 

This Plan does not constitute the marketing or offering of securities in Lebanon
pursuant to Law No. 161 (2011), the Capital Markets Law.  Offerings under the
Plan are being made only to eligible employees of the Company or any Subsidiary
or Affiliate.

 

LITHUANIA

 

There are no country-specific provisions.

 

LUXEMBOURG

 

There are no country-specific provisions.

 

18

--------------------------------------------------------------------------------


 

MACEDONIA

 

There are no country-specific provisions.

 

MALAYSIA

 

Data Privacy Consent

 

The following provision supplements Section 12 of the Grant Agreement:

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal information as described
in this Agreement by and among, as applicable, the Employer, and the Company and
its other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (or any other
social or national identification number), salary, nationality, job title,
residency status, any Shares or directorships held in the Company, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding (the “Data”) for the purpose of
implementing, administering and managing your participation in the Plan. The
Data is supplied by the Employer and also by me through information collected in
connection with the Agreement and the Plan.

 

You understand that the Data may be transferred to the Company or any of its
Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, including outside the European
Economic Area, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of the RSUs under the Plan or with whom Shares acquired
pursuant to RSUs or cash from the sale of such Shares may be deposited.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its subsidiaries or Affiliates, or to any third parties is
necessary for your participation in the Plan.

 

You understand that the Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data,

 

Saya dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi saya seperti yang diterangkan dalam Perjanjian oleh dan di antara,
seperti mana yang terpakai, Majikan, Syarikat dan Syarikat Gabungan Korporat dan
syarikat gabungannya untuk tujuan ekslusif bagi melaksanakan, mentadbir dan
menguruskan penyertaan saya dalam Pelan.

 

Saya memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang saya, termasuk, tetapi tidak terhad kepada, nama saya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, status kependudukan, apa-apa
syer dalam Saham Biasa atau jawatan pengarah yang dipegang dalam Syarikat,
bilangan syer dalam Saham Biasa yang dibeli di bawah Pelan, butir-butir semua
hak pembelian atau apa-apa hak lain atas syer dalam Saham Biasa yang
dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun
yang belum dijelaskan bagi faedah saya(“Data”), untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut. Data tersebut dibekalkan
oleh Majikan dan juga oleh saya melalui maklumat yang dikumpul berkenaan dengan
Perjanjian dan Pelan.

 

Saya memahami bahawa Data ini akan dipindahkan kepada mana-mana pihak ketiga
yang membantu dengan pelaksanaan, pentadbiran dan pengurusan Pelan. Saya
memahami bahawa penerima-penerima Data mungkin berada dalam negara saya atau
mana-mana tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat)
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
daripada negara saya. Saya memahami bahawa saya boleh meminta satu senarai yang
mengandungi nama dan alamat penerima-penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatan.

 

Saya memberi kuasa kepada penerima-penerima tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan saya dalam Pelan, termasuklah apa-apa pemindahan yang
diperlukan untuk Data tersebut sebagaimana yang diperlukan oleh broker atau
mana-mana pihak ketiga yang membantu untuk melaksanakan hak pembelian saya di
bawah Pelan atau dengan sesiapa syer Saham Biasa yang diperoleh di atas
pelaksanaan hak pembelian ini atau wang tunai daripada penjualan saham tersebut
boleh didepositkan. Saya memahami bahawa Data hanya akan disimpan untuk tempoh
yang perlu bagi melaksanakan, mentadbir, dan menguruskan

 

19

--------------------------------------------------------------------------------


 

request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein by contacting your local human resources representative in writing.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be affected; the only adverse consequence of refusing or withdrawing your
consent is that the Company would not be able to grant RSUs or other equity
awards to you, or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to vest in or
realize benefits from RSUs and your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

penyertaan saya dalam Pelan. Saya memahami bahawa saya boleh, pada bila-bila
masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan.
Selanjutnya, saya memahami bahawa saya memberikan persetujuan di sini secara
sukarela. Jika saya tidak bersetuju, atau jika saya kemudian membatalkan
persetujuan saya, status pekerjaan atau perkhidmatan dan kerjaya saya dengan
Majikan tidak akan terjejas; satu-satunya akibat buruk jika saya tidak bersetuju
atau menarik balik persetujuan saya adalah bahawa Syarikat tidak akan dapat
memberikan hak pembelian di bawah Pelan atau anugerah-anugerah ekuiti yang lain
kepada saya atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, saya
memahami bahawa keengganan atau penarikan balik persetujuan saya boleh
menjejaskan keupayaan saya untuk mengambil bahagian dalam Pelan. Untuk maklumat
lanjut mengenai akibat keengganan saya untuk memberikan keizinan atau penarikan
balik keizinan, saya memahami bahawa saya boleh menghubungi wakil sumber manusia
tempatan.

 

Director Reporting Notice

 

If the Employee is a director of a Malaysian Subsidiary or Affiliate, the
Employee is subject to certain notification requirements under the Malaysian
Companies Act 1965.  Among these requirements is an obligation to notify the
Malaysian Subsidiary or Affiliate in writing when the Employee receives or
disposes of an interest (e.g., RSUs or Shares) in the Company or any related
company.  This notification must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.

 

MALTA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Malta, the RSUs granted to Employees in Malta shall be settled
in cash only (less any Tax-Related Items and/or fees) and do not provide any
right for the Employee to receive Shares.

 

Securities Law Notice

 

The Plan, the Grant Agreement (including this Appendix) and all other materials
the Employee may receive regarding participation in the Plan do not constitute
advertising of securities in Malta and are deemed accepted by the Employee upon
receipt of the Employee’s electronic or written acceptance in the United
States.  The issuance of Shares under the Plan has not and will not be
registered in Malta and, therefore, the Shares described in any Plan documents
may not be offered or placed in public circulation in Malta.

 

In no event will Shares issued upon settlement of the RSUs be delivered to the
Employee in Malta. All Shares issued upon settlement of the RSUs will be
maintained on the Employee’s behalf in the United States.

 

MAURITIUS

 

There are no country-specific provisions.

 

MEXICO

 

The following provisions supplement Section 14 of the Grant Agreement:

 

Labor Law Acknowledgment

 

By accepting the RSUs, the Employee acknowledges that he or she understands and
agrees that:

 

(i) the RSUs are not related to the salary and other contractual benefits
granted to the Employee by the Employer; and (ii) any modification of the Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of employment.

 

20

--------------------------------------------------------------------------------

 

Policy Statement

 

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to the Employee.

 

The Company, with its registered office at 1501 Page Mill, Palo Alto, California
94304, USA., is solely responsible for the administration of the Plan. 
Participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between the Employee and the Company since
the Employee is participating in the Plan on a wholly commercial basis and the
sole employer is the Employer, nor does it establish any rights between the
Employee and Employer.

 

Plan Document Acknowledgment

 

By accepting the RSUs, the Employee acknowledges he/she has received a copy of
the Plan, has reviewed the Plan and the Grant Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Grant
Agreement.

 

In addition, by signing below, the Employee further acknowledges that having
read and specifically and expressly approved the terms and conditions in
Section 14 of the Grant Agreement, in which the following is clearly described
and established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, its Subsidiaries and its Affiliates are not responsible for
any decrease in the value of the Shares underlying the RSUs.

 

Finally, the Employee does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Employee therefore grants a full and broad release to
his/her Employer and the Company and its other Subsidiaries and Affiliates with
respect to any claim that may arise under the Plan.

 

Spanish Translation

 

Las siguientes disposiciones complementan la Sección 14 del Acuerdo de
Otorgamiento:

 

Reconocimiento de la Ley Laboral

 

Al aceptar las Unidades de Acciones, el Empleado reconoce que entiende y acepta
que:

(i) las Unidades de Acciones no se encuentran relacionadas con el salario ni con
otras prestaciones contractuales concedidas al Empleado por parte del Empleador;
y (ii) cualquier modificación del Plan o su terminación no constituye un cambio
o desmejora de los términos y condiciones de empleo.

 

Declaración de Política

 

La invitación por parte de la Compañía bajo el Plan, es unilateral y
discrecional; por lo tanto, la Compañía se reserva el derecho absoluto de
modificar el mismo y discontinuarlo en cualquier tiempo, sin ninguna
responsabilidad para el Empleado.

 

La Compañía, con oficinas registradas ubicadas en 1501 Page Mill, Palo Alto,
California 94304, USA es la única responsable de la administración del Plan y de
la participación en el mismo y la adquisición de Acciones Comunes no establece
de forma alguna, una relación de trabajo entre el Empleado y la Compañía, ya que
la participación del Empleado en el Plan es completamente comercial y el único
empleador es el Empleador, así como tampoco establece ningún derecho entre el
Empleado y su Empleador.

 

Reconocimiento del Documento del Plan

 

Por medio de la aceptación las Unidades de Acciones, el Empleado reconoce que ha
recibido una copia del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo de Otorgamiento y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Pan y en el Acuerdo de
Otorgamiento.

 

Adicionalmente, al firmar abajo, el Empleado reconoce que ha leído, y que
aprueba específica y expresamente los términos y condiciones contenidos en la
Sección 14 del Acuerdo, en la cual se encuentra claramente descrito y
establecido que: (i) la participación en el Plan no constituye un derecho
adquirido; (ii) el Plan y la participación en el mismo es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía, así como sus Subsidiarias y Afiliadas no son
responsables por cualquier detrimento en el valor de las Acciones Comunes en
relación con las Unidades de Acciones.

 

Finalmente, el Empleado declara que no se reserva ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga el más amplio finiquito a su Empleador, así como a la
Compañía, a sus otras Subsidiarias y Afiliadas con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.

 

MOROCCO

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Morocco, the RSUs granted to Employees in Morocco shall be
settled in cash only through local payroll (less any Tax-Related Items and/or
fees) and do not provide any right for the Employee to receive Shares.

 

21

--------------------------------------------------------------------------------


 

NETHERLANDS

 

Notifications

 

Securities Law Information

 

Attention! This investment falls outside AFM supervision. No prospectus required
for this activity.

 

NEW ZEALAND

 

There are no country-specific provisions.

 

NIGERIA

 

There are no country-specific provisions.

 

NORWAY

 

There are no country-specific provisions.

 

PAKISTAN

 

Exchange Control Notice

 

The Employee is required immediately to repatriate to Pakistan the proceeds from
the sale of Shares or the receipt of any dividends or dividend equivalent
payments.  The proceeds must be converted into local currency and the receipt of
proceeds must be reported to the State Bank of Pakistan (the “SBP”) by filing a
“Proceeds Realization Certificate” issued by the bank converting the proceeds
with the SBP.  The repatriated amounts cannot be credited to a foreign currency
account. The Employee should consult his or her personal advisor prior to
vesting and settlement of the RSUs to ensure compliance with the applicable
exchange control regulations in Pakistan, as such regulations are subject to
frequent change. The Employee is responsible for ensuring compliance with all
exchange control laws in Pakistan.

 

PANAMA

 

Securities Law Notice

 

Neither the RSUs nor the Shares that the Employee may acquire under the Plan
constitute a public offering of securities, as they are available only to
eligible employees of the Company, its Affiliates and its Subsidiaries.

 

PERU

 

Securities Law Notice

 

The grant of RSUs is considered a private offering in Peru; therefore, it is not
subject to registration.

 

Labor Law Acknowledgment

 

The following provision supplements Section 14 of the Grant Agreement:

 

By accepting the RSUs, the Employee acknowledges, understands and agrees that
the RSUs are being granted ex gratia to the Employee with the purpose of
rewarding him or her.

 

PHILIPPINES

 

Issuance of Shares of Common Stock

 

Employee acknowledges, understands and agrees that, if the issuance of Shares on
the vesting date does not comply with all applicable Philippines securities
laws, Shares will not be issued.  In particular, Shares will not be issued
unless and until the Philippines Securities and Exchange Commission authorizes
the issuance of Shares under the Plan by approving the Company’s request for
exemption from the securities registration requirement.

 

22

--------------------------------------------------------------------------------


 

Securities Law Notice

 

The Employee is permitted to dispose or sell Shares acquired under the Plan
provided the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares
listed.  The Shares are currently listed on the New York Stock Exchange in the
United States under the ticker symbol “HPQ.”.

 

POLAND

 

Exchange Control Notice

 

If the Employee holds foreign securities (including Shares) and maintains
accounts abroad, the Employee may be required to file certain reports with the
National Bank of Poland.  Specifically, if the value of securities and cash held
in such foreign accounts exceeds PLN 7 million, the Employee must file reports
on the transactions and balances of the accounts on a quarterly basis.  Further,
any fund transfers into or out of Poland in excess of €15,000 must be effected
through a bank in Poland.  Polish residents are required to store all documents
related to foreign exchange transactions for a period of five years.

 

PORTUGAL

 

Exchange Control Notice

 

If the Employee holds Shares upon vesting of the RSUs, the acquisition of Shares
should be reported to the Banco de Portugal for statistical purposes.  If the
Shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on the
Employee’s behalf.  If the Shares are not deposited with a commercial bank or
financial intermediary in Portugal, the Employee is responsible for submitting
the report to the Banco de Portugal.

 

Language Consent

 

The Employee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Grant Agreement.

 

Consentimento sobre Língua

 

O Empregado Contratado, pelo presente instrumento, declara expressamente que
domina a língua inglesa e que leu, compreendeu e livremente aceitou e concordou
com os termos e condições estabelecidos no Plano e no Acordo de Atribuição.

 

PUERTO RICO

 

There are no country-specific provisions.

 

QATAR

 

There are no country-specific provisions.

 

ROMANIA

 

Exchange Control Notice

 

If the Employee deposits the proceeds from the sale of Shares issued to him or
her at vesting and settlement of the Shares or any cash dividends or dividend
equivalent payments in a bank account in Romania, the Employee may be required
to provide the Romanian bank with appropriate documentation explaining the
source of the funds.

 

The Employee should consult his or her personal advisor to determine whether the
Employee will be required to submit such documentation to the Romanian bank.

 

RUSSIA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, the RSUs
granted to Employees in Russia shall be settled in cash only paid through local
payroll (less any Tax-Related Items and/or fees) and do not provide any right
for the Employee to receive Shares.

 

Compliance with Laws and Regulations

 

This provision supplements Section 14 of the Grant Agreement:

 

By accepting this grant of RSUs, the Employee understands, acknowledges and
agrees that:

 

(a)         To participate in the Plan, Employee must comply with all Applicable
Laws and regulations in Russia.

 

23

--------------------------------------------------------------------------------


 

(b)         A copy of this Grant Agreement has been sent to the Employee by the
Company as an offer from the territory of the United States of America and by
agreeing to accept the RSUs, this Grant Agreement shall be deemed to have been
concluded at the location of the Company at the following address: 1501
Page Mill, Palo Alto, California, 94304, USA.

 

(c)          All actions and proceedings seeking to enforce any provision of, or
based on any right arising out of, this Grant Agreement must be brought against
either of the parties in the courts of the State of Delaware, County of New
Castle, or, if it has or can acquire jurisdiction, in the United States District
Court for the District of Delaware, and each of the parties consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue laid therein.

 

(d)         The Employee will comply with the Russian foreign exchange
legislation in force at the relevant time.

 

(e)          The Employee will be solely responsible for (i) the proper
declaration of all income received in accordance with the Plan and (ii) the
payment of all relevant Tax-Related Items in connection with the receipt of such
income as required by applicable Russian law.

 

(f)           The Employee agrees to execute such further instruments and to
take such other action as may be necessary to facilitate his or her
participation in the Plan.

 

Data Privacy Acknowledgement

 

The Employee hereby acknowledges that he or she has read and understood the
terms regarding collection, processing and transfer of Data contained in
Section 12 of the Grant Agreement and by participating in the Plan, the Employee
agrees to such terms.  In this regard, upon request of the Company or the
Employer, the Employee agrees to provide an executed data privacy consent form
to the Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in the Employee’s
country, either now or in the future.  The Employee understands that he or she
will not be able to participate in the Plan if the Employee fails to execute any
such consent or agreement.

 

Exchange Control Notice

 

Under current exchange control regulations, within a reasonably short time after
receiving any cash proceeds under the Plan, the Employee must repatriate such
amounts to Russia.  Such cash proceeds must be initially credited to the
Employee through a foreign currency account at an authorized bank in Russia. 
After the proceeds are initially received in Russia, they may be further
remitted to foreign banks subject to the following limitations: (i) the foreign
account may be opened only for individuals; (ii) the foreign account may not be
used for business activities; and (iii) the Russian tax authorities must be
given notice about the opening/ closing of each foreign account within one month
of the account opening/closing.  Effective August 2014, dividends (but not
dividend equivalents) do not need to be remitted to the Employee’s bank account
in Russia but may be remitted directly to a foreign individual bank account (in
any Organisation for Economic Cooperation and Development or Financial Action
Task Force countries).

 

The Employee is encouraged to contact his or her personal advisor before
remitting proceeds from participation in the Plan to Russia as exchange control
requirements may change.

 

Securities Law Notice

 

This Appendix, the Grant Agreement, the Plan and all other materials that the
Employee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia.  The issuance of securities
pursuant to the Plan has not and will not be registered in Russia; hence, the
securities described in any Plan-related documents may not be used for offering
or public circulation in Russia.

 

SENEGAL

 

Tax Registration Notice

 

The Employee is required to submit a copy of this Grant Agreement to the tax
authorities within one (1) month of date the RSUs are granted and to pay any
applicable registration fee.  It is the Employee’s responsibility to submit the
registration and pay the fee.

 

SERBIA AND MONTENEGRO

 

Securities Law Notice

 

The grant of Stock Options is not subject to the regulations concerning public
offers and private placements under the Law on Capital Markets.

 

Exchange Control Notice

 

Pursuant to the Law on Foreign Exchange Transactions, Serbian residents may
freely acquire Shares under the Plan.  However, the National Bank of Serbia
generally requires residents to report the acquisition of Shares, the value of
the Shares at vesting and, on a quarterly basis, any changes in the value of the
underlying Shares.  An exemption from this reporting obligation may apply on the
basis that the Shares are acquired for no consideration.  The Employee is
advised to consult with his or her personal legal advisor to determine the
Employee’s reporting obligations upon the acquisition of Shares under the Plan
as such obligations are subject to change based on the interpretation of
applicable regulations by the National Bank of Serbia.

 

24

--------------------------------------------------------------------------------


 

SINGAPORE

 

Payout of RSUs in Cash Only for Mobile Employees

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, if the
Employee is designated by the Company as a mobile employee, the RSUs granted to
Employees in Singapore shall be settled in cash only (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.

 

Securities Law Notice

 

The grant of RSUs is being made to the Employee in reliance on the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and not being made with the view to
the underlying Shares being subsequently offered for sale to any other party. 
The Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Employee should note that the RSUs are subject to
section 257 of the SFA and the Employee should not make any subsequent sale
directly to any person in Singapore, or any offer of such subsequent sale of the
Shares underlying the RSUs, unless such sale or offer in Singapore is made
(i) after six months from the Grant Date or (ii) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

 

Chief Executive Officer and Director Reporting Notice

 

If the Employee is the Chief Executive Officer (“CEO”) or a director, associate
director or shadow director of the Company’s Singapore Subsidiary or Affiliate,
he or she is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Company’s Singapore Subsidiary or Affiliate in writing when the Employee
receives an interest (e.g., RSUs or Shares) in the Company or any Subsidiary or
Affiliate.  In addition, the Employee must notify the Company’s Singapore
Subsidiary or Affiliate when he or she sells Shares (including when the Employee
sells Shares issued upon vesting and settlement of the RSUs).  These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Subsidiary or Affiliate.  In addition, a
notification of the Employee’s interests in the Company or any Subsidiary or
Affiliate must be made within two business days of becoming the CEO or,
director, associate director or shadow director.

 

SLOVAKIA

 

Foreign Asset/Account Reporting Notice

 

If the Employee permanently resides in the Slovak Republic and, apart from being
employed, carries on business activities as an independent entrepreneur (in
Slovakian, podnikatel), the Employee will be obligated to report his or her
foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an amount of
€2,000,000).  These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the
15th day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia’s website at www.nbs.sk.

 

SLOVENIA

 

Foreign Asset/Account Reporting Information.

 

Slovenian residents may be required to report the opening of bank and/or
brokerage accounts to tax authorities within 15 days of opening such account. 
The Employee should consult with his or her personal tax advisor to determine
whether this requirement will be applicable to any accounts opened in connection
with the Employee’s participation in the Plan (e.g., the Employee’s brokerage
account with the Company’s designated broker).

 

SOUTH AFRICA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to
exchange control restrictions in South Africa, the RSUs granted to Employees in
South Africa shall be settled in cash only (less any Tax-Related Items and/or
fees) and do not provide any right for the Employee to receive Shares.

 

Exchange Control Notice

 

Because no transfer of funds from South Africa is required under the RSUs, no
filing or reporting requirements should apply when the RSUs are granted or when
a payment is received upon vesting and settlement of the RSUs.  However, because
the exchange control regulations are subject to change, the Employee should
consult his or her personal advisor prior to vesting and settlement of the RSUs
to ensure compliance with current regulations.  The Employee is responsible for
ensuring compliance with all exchange control laws in South Africa.

 

Tax Reporting Notice

 

By accepting the RSUs, the Employee agrees to notify the Employer of the amount
of income realized at vesting of the RSUs.  If the Employee fails to advise the
Employer of the income at vesting, he or she may be liable for a fine.  The
Employee will be responsible for paying any difference between the actual tax
liability and the amount withheld.

 

25

--------------------------------------------------------------------------------


 

SPAIN

 

Acknowledgment and Waiver

 

The following provisions supplement Section 14 of the Grant Agreement:

 

By accepting the grant of RSUs, the Employee acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.

 

The Employee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or Affiliates throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Subsidiaries or Affiliates on an ongoing basis except
as provided in the Plan.  Consequently, the Employee understands that the RSUs
are granted on the assumption and condition that the RSUs or the Shares acquired
upon vesting shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries or Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, the Employee understands that this
grant would not be made to the Employee but for the assumptions and conditions
referred to above; thus, the Employee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the RSUs shall be null and void.

 

The RSUs are a conditional right to Shares and can be forfeited in the case of,
or affected by, the Employee’s termination of service or employment.  This will
be the case, for example, even if (1) the Employee is considered to be unfairly
dismissed without good cause; (2) the Employee is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) the Employee terminates
employment or service due to a change of work location, duties or any other
employment or contractual condition; (4) the Employee terminates employment or
service due to unilateral breach of contract of the Company, the Employer, or
any other Subsidiary or Affiliate; or (5) the Employee’s employment or service
terminates for any other reason whatsoever, except for reasons specified in the
Grant Agreement.  Consequently, upon termination of the Employee’s employment or
service for any of the reasons set forth above, the Employee may automatically
lose any rights to the unvested RSUs granted to him or her as of the date of the
Employee’s termination of employment, as described in the Plan and the Grant
Agreement.

 

Exchange Control Notice

 

The Employee must declare the acquisition of Shares to the Dirección General de
Comercial e Inversiones (the “DGCI”) of the Ministerio de Economia for
statistical purposes.  The Employee must also declare ownership of any Shares by
filing a D-6 form with the DGCI each January while the Shares are owned.  In
addition, if the Employee wishes to import the ownership title of any Shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGCI.

 

When receiving foreign currency payments derived from the RSUs or ownership of
Shares (i.e., cash dividends, dividend equivalent payments or sale proceeds) in
excess of €50,000, the Employee must inform the financial institution receiving
the payment of the basis upon which such payment is made.  The Employee will
need to provide the financial institution with the following information:
(i) the Employee’s name, address and fiscal identification number; (ii) the name
and corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) additional information that may be required.

 

The Employee is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.

 

Securities Law Notice

 

The grant of RSUs and the Shares issued pursuant to the vesting of the RSUs are
considered a private placement outside of the scope of Spanish laws on public
offerings and issuances of securities.

 

Foreign Asset/Account Reporting Notice

 

To the extent that the Employee holds Shares and/or has bank accounts outside
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, the Employee will be required to report information on such assets
on his or her tax return (tax form 720) for such year.  After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported Shares or accounts
increases by more than €20,000. The reporting must be completed by the following
March 31.

 

SRI LANKA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Sri Lanka, the RSUs granted to Employees in Sri Lanka shall be
settled in cash only through local payroll (less any Tax-Related Items and/or
fees) and do not provide any right for the Employee to receive Shares.

 

26

--------------------------------------------------------------------------------


 

Exchange Control Notice

 

If the Employee holds proceeds in a foreign cash account, the Employee will be
required to obtain exchange control approval.  The Employee is responsible for
ensuring compliance with all exchange control laws in Sri Lanka.

 

SWEDEN

 

There are no country-specific provisions.

 

SWITZERLAND

 

Securities Law Notice

 

The offer of RSUs is not intended to be publicly offered in or from
Switzerland.  Because the offer of the RSUs is considered a private offering, it
is not subject to registration in Switzerland.  Neither this document nor any
other materials relating to the RSUs constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the RSUs may be
publicly distributed nor otherwise made publicly available in Switzerland.

 

TAIWAN

 

Data Privacy Consent

 

The Employee hereby acknowledges that he or she has read and understood the
terms regarding collection, processing and transfer of Data contained in
Section 12 of the Grant Agreement and by participating in the Plan, the Employee
agrees to such terms.  In this regard, upon request of the Company or the
Employer, the Employee agrees to provide an executed data privacy consent form
to the Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in the Employee’s
country, either now or in the future. The Employee understands he or she will
not be able to participate in the Plan if the Employee fails to execute any such
consent or agreement.

 

Securities Law Notice

 

The RSUs and the Shares to be issued pursuant to the Plan are available only to
employees of the Company, its Subsidiaries and Affiliates.  The grant of the
RSUs does not constitute a public offer of securities.

 

Exchange Control Notice

 

The Employee may acquire and remit foreign currency (including proceeds from the
sale of Shares) into and out of Taiwan up to US$5,000,000 per year.  If the
transaction amount is TWD$500,000 or more in a single transaction, the Employee
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank.  If the transaction
amount is US$500,000 or more in a single transaction, the Employee may be
required to provide additional supporting documentation to the satisfaction of
the remitting bank.  The Employee should consult his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.

 

THAILAND

 

Exchange Control Notice

 

When the Employee sells Shares issued upon vesting of the RSUs or receives
dividends or dividend equivalent payments, the Employee must repatriate to
Thailand any cash proceeds or payments of at least US$50,000 within 360 days
from the date the sale transaction was entered into.  The Employee must either
convert the amounts to local currency or deposit the funds into a foreign
currency account within 360 days of repatriation.  If the amount of the
Employee’s proceeds is US$50,000 or more, the Employee must specifically report
the inward remittance to the Bank of Thailand on a foreign exchange transaction
form.  If the Employee fails to comply with these obligations, the Employee may
be subject to penalties assessed by the Bank of Thailand. The Employee should
consult his or her personal legal advisor prior to taking any action with
respect to the remittance of proceeds into Thailand.  The Employee is
responsible for ensuring compliance with all exchange control laws in Thailand.

 

TUNISIA

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to legal
considerations in Tunisia, the RSUs granted to Employees in Tunisia shall be
settled in cash only through local payroll (less any Tax-Related Items and/or
fees) and do not provide any right for the Employee to receive Shares.

 

Exchange Control Acknowledgement

 

If the Employee is a resident of Tunisia, he or she acknowledges, consents and
agrees to comply with exchange control requirements with respect to the RSU and
to obtain any necessary approval from the Central Bank of Tunisia.  If the
Employee holds assets (including Shares acquired under the Plan) outside Tunisia
and the value of such assets exceeds a certain threshold (currently TND 500),
the Employee must declare the assets to the Central Bank of Tunisia within six
months of their acquisition.  All proceeds from the

 

27

--------------------------------------------------------------------------------


 

RSUs, the Shares and the sale of Shares must be repatriated to Tunisia.  The
Employee should consult his or her personal advisor before taking action with
respect to remittance of proceeds into Tunisia.

 

TURKEY

 

Securities Law Notice

 

Under Turkish law, the Employee is not permitted to sell any Shares acquired
under the Plan in Turkey.  The Shares are currently traded on the New York Stock
Exchange, which is located outside of Turkey, under the ticker symbol “HPQ” and
Shares acquired under the Plan may be sold through this exchange.

 

Exchange Control Notice

 

Under Turkish law, Turkish residents are permitted to purchase and sell
securities or derivatives traded on exchanges abroad only through a financial
intermediary licensed in Turkey.  Therefore, the Employee may be required to
appoint a Turkish broker to assist the Employee with the sale of the Shares
acquired under the Plan.

 

UKRAINE

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to
exchange control restrictions in the Ukraine, the RSUs granted to Employees in
the Ukraine shall be settled in cash only paid through local payroll (less any
Tax-Related Items and/or fees) and do not provide any right for the Employee to
receive Shares.

 

Exchange Control Notice

 

The Employee understands that the Employee is responsible for complying with
applicable exchange control regulations in Ukraine. The Employee should consult
a legal advisor regarding his or her participation in the Plan.

 

UNITED ARAB EMIRATES

 

Securities Law Notice

 

The Plan is being offered only to qualified employees and is in the nature of
providing equity incentives to employees of the Company or its Subsidiary in the
UAE.  Any documents related to the Plan, including the Plan, this Appendix, the
Plan prospectus and other grant documents (“Plan Documents”), are intended for
distribution only to such employees and must not be delivered to, or relied on
by any other person.  Prospective recipients of the securities offered (i.e.,
the RSUs) should conduct their own due diligence on the securities.

 

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents. 
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it.

 

Employees should, as prospective stockholders, conduct their own due diligence
on the securities.  If the Employee does not understand the contents of the Plan
Documents, he or she should consult an authorized financial adviser.

 

UNITED KINGDOM

 

Payout of RSUs in Shares Only

 

Pursuant to its discretion under Section 2(ii) of the Plan, with respect to all
Employees residing in the United Kingdom, the Company will convert all vested
RSUs only into an equivalent number of Shares.  Employees residing in the United
Kingdom (or in the event of death, such Employee’s legal representative) will
not receive an equivalent cash payment with respect to vested RSUs.

 

UZBEKISTAN

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to
exchange control restrictions in Uzbekistan, the RSUs granted to Employees in
Uzbekistan shall be settled in cash only (less any Tax-Related Items and/or
fees) and do not provide any right for the Employee to receive Shares.

 

Exchange Control Notice

 

All proceeds from the vesting of the RSUs are required to be repatriated to
Uzbekistan via a U.S. dollar account at a Uzbek bank.

 

28

--------------------------------------------------------------------------------


 

VENEZUELA

 

Investment Representation

 

As a condition of the grant of RSUs, the Employee acknowledges and agrees that
any Shares the Employee may acquire upon the vesting of the RSUs are acquired as
and intended to be an investment rather than for the resale of the Shares and
conversion of Shares into foreign currency.

 

Securities Law Notice

 

The RSUs granted under the Plan and the Shares issued under the Plan are offered
as a personal, private, exclusive transaction and are not subject to Venezuelan
government securities regulations.

 

Exchange Control Notice

 

Exchange control restrictions may limit the ability to vest in the RSUs or to
remit funds into Venezuela following the sale of Shares acquired under the Plan.
The Company reserves the right to further restrict the settlement of the RSUs or
to amend or cancel the RSUs at any time to comply with the applicable exchange
control laws in Venezuela.  However, ultimately, the Employee is responsible for
complying with exchange control laws in Venezuela and neither the Company, the
Employer nor any other Subsidiary or Affiliate will be liable for any fines or
penalties resulting from the Employee’s failure to comply with Applicable Laws. 
Because exchange control laws and regulations change frequently and without
notice, the Employee should consult with his or her personal legal advisor
before accepting the RSUs to ensure compliance with current regulations.

 

VIETNAM

 

Payout of RSUs in Cash Only

 

Pursuant to the Company’s discretion under Section 2(ii) of the Plan and
notwithstanding the language in Section 3 of the Grant Agreement, due to
exchange control restrictions in Vietnam, the RSUs granted to Employees in
Vietnam shall be settled in cash only paid through local payroll (less any
Tax-Related Items and/or fees) and do not provide any right for the Employee to
receive Shares.

 

HP INC.

 

 

Dion Weisler

CEO and President

 

 

Tracy Keogh

Chief Human Resources Officer

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your grant is subject to the terms and conditions of this Grant
Agreement, including any Appendix for your country, and to the Company obtaining
all necessary government approvals.  If you have questions regarding your grant,
please contact Stock Plan Administration.

 

29

--------------------------------------------------------------------------------
